JUDGE CARTER

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

meee eee ea ea ea ea ea ei x
UNITED STATES OF AMERICA
— VL
THOMAS BAUTISTA,
a/k/a “T-Money,” and
SAMUEL SANCHEZ,
a/k/a “Juan Sanchez,”
a/k/a “Sammy,”
Defendants.
ree x
COUNT ONE

(Narcotics Conspiracy)

The Grand Jury charges:

1. From at- least in or about September 2019, up to and
including in or about November 2019, in the Southern District of
New York and elsewhere, THOMAS BAUTISTA, a/k/a “T-Money,” and
SAMUEL SANCHEZ, a/k/a “Juan Sanchez,” a/k/a “Sammy,” the
defendants, and others known and unknown, intentionally and
knowingly did combine, conspire, confederate, and agree together
and with each other to violate the narcotics laws of the United
states,

2. It was a part and an object of the conspiracy that
THOMAS BAUTISTA, a/k/a “T-Money,” and SAMUEL SANCHEZ, a/k/a

“Juan Sanchez,” a/k/a “Sammy,” the defendants, and others known

 
and unknown, would and did distribute and possess with intent to
distribute a controlled substance, in violation of Title 21,
United States Code, Section 841(a) (1).

3. The controlled substance that THOMAS BAUTISTA, a/k/a
“T-Money,” and SAMUEL SANCHEZ, a/k/a “Juan Sanchez,” a/k/a
“Sammy,” the defendants, conspired to distribute and possess
with intent to distribute was 28 grams and more of mixtures and
substances containing a detectable amount of cocaine base, in
violation of Title 21, United States Code, Section 841 (b) (1) (B).

(Title 21, United States Code, Section 846.)

FORFEITURE ALLEGATION

 

4, As a result of committing the offense alleged in Count
One of this Indictment, THOMAS BAUTISTA, a/k/a “T-Money,” and
SAMUEL SANCHEZ, a/k/a “Juan Sanchez,” a/k/a “Sammy,” the
defendants, shall forfeit to the United States, pursuant to
Title 21, United States Code, Section 853, any and all property
constituting, or derived from, any proceeds obtained, directly
or indirectly, as a result of said offense and any and ail
property used, or intended to be used, in any manner or part, to
commit, or to facilitate the commission of, said offense,
including but not limited to a sum of money in United States
currency representing the amount of proceeds traceable to the

commission of said offense.

 

 
Substitute Assets Provision

 

5. Tf any of the above-described forfeitable property,

a result of any act or omission of the defendants:

a.

cannot be located upon the exercise of due
diligence;

has been transferred or sold to, or deposited
with, a third person;

has been placed beyond the jurisdiction of the
Court;

has been substantially diminished in value; or

has been commingled with other property which
cannot be subdivided without difficulty;

it is the intent of the United States, pursuant to Title 21,

United States Code, Section 853(p), to seek forfeiture of any

other property of the defendants up to the value of the above

forfeitable property.

(Title 21, United States Code, Section 853.)

 

GEOFFREY S. BERMAN
United States Attorney

as

 

 
Form No. USA-33s-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
Vv.
THOMAS BAUTISTA, a/k/a “T-Money,” and
SAMUEL SANCHEZ, a/k/a “Juan Sanchez,”

a/k/a “Sammy,”

Defendants.

 

INDICTMENT

20 Cr.

(21 U.S.C. § 846.)

GEOFFREY S. BERMAN
Ynjted States Attorney

 

  
  

 

 

 

Tywcthwer IS,

bypsene A- bo Cte
per CARESS

——GIAF
